[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               January 8, 2008
                              No. 06-14474                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 06-00002-CR-1-2

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

HUBERT COLEMAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (January 8, 2008)


Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     Hubert Coleman appeals his 96-month sentence following his guilty plea to
one count of felon in possession of a firearm under 18 U.S.C. § 922(g)(1).

Coleman argues for the first time on appeal that the district court should have

awarded him a three-level reduction for his “attempt” at carjacking or made

specific findings as to why it did not under U.S.S.G. § 2X1.1(b)(1).

       Despite having made several specific objections to the presentence

investigation report before the district court, Coleman nevertheless raises the issues

concerning application of U.S.S.G. § 2X1.1(b)(1) for the first time on appeal. We

“may not correct an error the defendant failed to raise in the district court unless

there is: (1) error, (2) that is plain, and (3) that affects substantial rights.” United

States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005) (internal quotation

marks omitted), cert. denied, 545 U.S. 1127 (2005). “If all three conditions are

met, an appellate court may then exercise its discretion to notice a forfeited error,

but only if (4) the error seriously affects the fairness, integrity, or public reputation

of judicial proceedings.” Id. at 1298 (internal quotations omitted) (quoting United

States v. Cotton, 535 U.S. 625, 631, 122 S. Ct. 1781, 1785 (2002)). This standard

of review is a “daunting obstacle” for an Appellant to meet and we have been

instructed by the Supreme Court to use such review “sparingly.” Id.

       Coleman pleaded guilty to one count of being a felon in possession of a

firearm after he was indicted following his “attempt” to carjack an SUV from a 75



                                             2
year-old woman in a Home Depot parking lot. After sneaking into the backseat of

her car, Coleman, who had a gun, insisted that the driver close her door and drive

away. The elderly driver refused to close her door and the two argued before

Coleman decided to flee from the car. He was eventually arrested by local police

after police dogs found him hiding in a nearby restaurant’s parking lot bushes.

      Because he was unsuccessful in persuading the 75 year-old driver to close

her car door and ultimately fled the scene having not completed whatever act

Coleman contemplated, he now argues that it was plain error for the court not to

grant him a three-level reduction for “attempt” under the Guidelines. The pertinent

Guidelines language reads:

      If an attempt, decrease by 3 levels, unless the defendant completed all
      the acts the defendant believed necessary for successful completion of
      the substantive offense or the circumstances demonstrate that the
      defendant was about to complete all such acts but for apprehension or
      interruption by some similar event beyond the defendant’s control.

U.S.S.G. § 2X1.1(b)(1). Coleman argues that the court plainly erred by failing to

make an inquiry into whether Coleman was entitled to this three-level reduction.

Further, he asserts that had the court conducted said inquiry, it would have found

Coleman entitled to the reduction and that reduction would have significantly

reduced his sentence.

      Upon review of the presentence investigation report and the sentencing



                                          3
transcripts, and upon consideration of the briefs of the parties, we discern no plain

error. We conclude, assuming arguendo, that even if Coleman meets the first two

prongs of the plain error test,1 he cannot prevail on the third. Coleman has not

demonstrated that the district court’s failure to address a reduction for attempt

affected his substantial rights under the discretionary sentencing scheme. In other

words, whatever error the district court committed in failing to consider an attempt

level-reduction, it does not rise to the level of plain error.

       Coleman bears the burden of persuasion to show that any purported error by

the district court prejudiced his substantial rights. Id. at 1299; see also United

States v. Olano, 507 U.S. 725, 734, 113 S. Ct. 1770, 1778 (1993). Coleman must

demonstrate that there is a “reasonable probability” that, were the court to have

considered a reduction for “attempt” under the Guidelines, Coleman would have

received the three-level reduction and thereafter a lesser sentence reduction.

Rodriguez, 398 F.3d at 1299. It is anything but clear and therefore not reasonably



       1
          “[T]he district court remains obligated to consult and correctly calculate the Guidelines,
after which it may impose a more severe or more lenient sentence as long as it is reasonable.”
United States v. Pope, 461 F.3d 1331, 1335 (11th Cir. 2006). Whereas the court below indicated
that it considered, in deciding Coleman's sentence, the "Presentence Report, as well as the
factors set forth in Title 18, United States Code 3553(a), and us[ed] the Sentencing Reform Act
of 1984 as a guide," there is no indication from the record before us that the court considered a
reduction under U.S.S.G. § 2X1.1(b)(1) as part of its Guidelines calculus. The Presentence
Report makes no mention of this potential reduction in its analysis of § 2X1.1. We need not
decide whether the district court erred by failing to address a reduction under § 2X1.1(b)(1) in
order to resolve this appeal and we decline to do so here.

                                                 4
probable that Coleman’s conduct–his voluntary cessation of the attempted

carjacking after encountering an obstinate elderly victim–would qualify him for a

reduction under the Guidelines. See United States v. Lee, 427 F.3d 881, 894 (11th

Cir. 2005) (“This three-level reduction may be declined, however, if the factual

circumstances show that the offense was about to be complete but for an

interruption beyond the defendant's control.”); see also U.S. Sentencing Guidelines

Manual § 2X1.1(b)(1) cmt. background (2007) (“In most prosecutions for

conspiracies or attempts, the substantive offense was substantially completed or

was interrupted or prevented on the verge of completion by the intercession of law

enforcement or the victim. In such cases, no reduction of the offense level is

warranted.”).

      Having failed to show that any error resulted in prejudice, Coleman’s

sentence is AFFIRMED.2




      2
          Coleman’s request of oral argument is also hereby DENIED.

                                              5